DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This first non-final action is in response to applicant’s original filing of 12/18/2019.
Claims 1-22 are currently pending and have been examined.
Claim Objections
Claims 2-22 objected to because of the following informalities:   	Claims 2-11 recite “An aerial system, as set forth in claim…” in their preambles.  However, claims 2-11 depend from claim 1 which previously recites “an aerial system”.  As such, claims 2-11 should recite “The aerial system”  for sake of clarity to maintain antecedent basis.
Claim 2 recites “the aerial body”.  This appears to be a typographical error and should be “the aerial vehicle body” for purposes of clarity and consistency.  	Claims 9 and 21 recite “circled centered”.  This appears to be a typographical error and should be “circle centered.” 	Claim 12 recites “…an input device, a controller device sensor unit and an application processor. The input device coupled to the controller device housing…”.  The period after processor appears to be a typographical error/grammatical error and should be a semicolon instead of a period. 
Claim 13 recites “the aerial body”.  This appears to be a typographical error and should be “the aerial vehicle body” for purposes of clarity and consistency.	 	Claim 13 recites “of the remote controller device an orientation of the aerial body…”.  This appears to be a grammatical error and there should be a comma (,) between “remote controller device” and “an orientation”. 
Claims 13-22 recite “A method, as set forth in claim…” in their preambles.  However, claim 12, from which claims 13-22 depend previously recites “A method”. As such claims 13-22 should recite “The method” – for sake of clarity to maintain antecedent basis.
 	Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“an input device coupled to the controller device housing and being configured to receive an input from a user” in claim 1.
 “a controller device sensor unit being located within the controller device housing and configured to sense position and/or orientation of the remote controller device” in claim 1.
“The input device coupled to the controller device housing and being configured to receive an input from a user” in claim 12.
“the controller device sensor unit being located within the controller device housing and configured to sense position and/or orientation of the remote controller device” in claim 12.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 	The following quotations are pulled from the specification and are used here for the following limitation interpretations:
The input device – Paragraph [0057] – “The user interaction inputs 50M may include push buttons, wheel buttons, joysticks, motion information, etc..”.  Paragraph [0059] “the input device 50M”. 
The controller device sensor unit – Paragraph [0057] – “The controller device sensor unit 50D (including a plurality of on-board sensor modules)…. The on-board sensor modules may include one or more of the following: an accelerometer 50G, a gyroscope 50H, a magnetometer 501, a barometer 50J, a GPS receiver 50K, visual sensors 50L, etc.”
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "receive an input from the user" in line 10.  It is unclear to the examiner if this is the same input from a user recited at line 6 or a different input.
Claim 2 recites the limitation "in response to receiving the flight command signal from the application processor of the remote controller device controls the lift mechanism to adjust an orientation of the aerial body as a function of the desired orientation of the current controller orientation data received from the remote controller device " in lines 6-7.  It is unclear to the examiner if this is the same “an orientation of the aerial vehicle body” recited in claim 1, line 20 or a different orientation of the aerial vehicle body.
Claim 12 recites the limitation "an
Claim 13 recites the limitation “an orientation of the aerial body” at line 3.  It is unclear to the examiner if this is the same “an orientation of the aerial vehicle body” recited in claim 12, line 8 or a different orientation of the aerial vehicle body.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, 12-14 and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ekandem et. al (U.S. 20160364004 A1).
Regarding claim 1, Ekandem discloses an aerial system, comprising (see at least Abstract):  	a remote controller device (mobile communication device 104; See at least paragraph [0018]-[0021] and Fig. 1);  	and, an unmanned aerial vehicle (Referring now to FIG. 1, a drone environment 100, including a drone system 102 having drone control technology of the present disclosure, in accordance with various embodiments, is illustrated. … The drone system 102 may be included in a flying drone such as a quadcopter or may be included in a different type of remote controlled or autonomous vehicle such as a submarine or hovercraft, for example. – See at least paragraph [0018] and Figs. 1-3), the remote controller device including: 
a controller device housing (see at least mobile communications device 104/304 and Fig. 1 and 3 – the mobile communication device necessarily has a housing); 	an input device coupled to the controller device housing and being configured to receive an input from a user (As shown, the mobile communications device 104 may include a number of components 160-190, including a drone controlling device 160; sensors 162 that may include one or more sensors such as an accelerometer, a gyroscope, a magnetometer, an ultrasonic sensor, an inertial sensor, an inertial measurement unit, an optical sensor, or other sensors; a GPS 163; a touchscreen display 164; a microphone 166; and a transceiver 168. In various embodiments, the drone controlling device 160 may include a processor 170, a system memory 172, an execution environment 174, a translation module 176, a navigation module 178, a coordination module 180, and a user interaction module 182, that may be coupled together and configured to cooperate with each other to train and control a drone. In embodiments, the execution environment may also include other modules 184 and storage 186. In embodiments, storage 186 may include navigational rules data for drone behavior in various conditions, and voice command to action mapping data. The transceiver 168 may include a transmitter 188 and a receiver 190 in various embodiments. The transceiver 168 may be configured to communicate using one or more wireless communication methods such as WiFi, Bluetooth, or wireless cellular communication in various embodiments … In embodiments, a user may select the training mode using the input 128 or a user interface presented by the user interaction module 182. – See at least paragraphs [0021], and [0037] and Fig. 1);  	a controller device sensor unit being located within the controller device housing and configured to sense position and/or orientation of the remote controller device (As shown, the mobile communications device 104 may include a number of components 160-190, including a drone controlling device 160; sensors 162 that may include one or more sensors such as an accelerometer, a gyroscope, a magnetometer, an ultrasonic sensor, an inertial sensor, an inertial measurement unit, an optical sensor, or other sensors; a GPS 163; a touchscreen display 164; a microphone 166; and a transceiver 168. In various embodiments, the drone controlling device 160 may include a processor 170, a system memory 172, an execution environment 174, a translation module 176, a navigation module 178, a coordination module 180, and a user interaction module 182, that may be coupled together and configured to cooperate with each other to train and control a drone… Example 1 may include an electronic drone controlling device comprising: one or more processors; a memory coupled with the one or more processors; a translation module operated by the one or more processors to: receive sensor data from one or more sensor devices that depict a user gesture in three dimensional space; determine a flight path based at least in part on the sensor data; and store the flight path in the memory for use to control operation of a drone. Example 2 may include the subject matter of Example 1, wherein the one or more sensor devices include at least one of a position sensor, an accelerometer, a gyroscope, a magnetometer, an ultrasonic sensor, an inertial sensor, or an optical sensor. – See at least paragraphs [0021], and [0054-0055]); 	and an application processor programmed to:  	receive an input from the user via the input device indicating a flight command requested by the user (As shown, the drone system 102 may include a number of components 110-152, including a drone controlling device 110; … an input device 128;  … In embodiments, a user may start flight of the selected drone(s) by activating a flight mode using input 128, or by selecting a flight mode option that may be presented by the user interaction module 182. … For example, the user may hold an active mode button presented on the touchscreen display 164 and lift the smartphone in the air to direct the drone to rise into the air from a resting position. In embodiments, the user may direct the drone(s) to follow the most recently trained and/or stored flight path, or may select a different flight path such as by selecting an identifier associated with an earlier trained flight path. … In embodiments, the flight command may be received at the microphone 126 or input 128. – See at least paragraphs [0019], [0031], and [0038] and Fig. 1);  	determine a current position and/or orientation of the remote controller device as a function of the sensed position and/or orientation of the remote controller device upon receiving the flight command from the user (At a block 530, the drone(s) may process the coordinate information or other sensor data and move in the same manner as the motion the user made with the smartphone. In other embodiments, the smartphone may process the coordinate information or other sensor data and transmit an altered flight path to the drone rather than sending coordinate or other sensor data to be processed by the drone.  See at least Paragraphs [0031]-[0033] and [0054]-[0056]); As shown, the drone system 102 may include a number of components 110-152, including a drone controlling device 110; … an input device 128;  … In embodiments, a user may start flight of the selected drone(s) by activating a flight mode using input 128, or by selecting a flight mode option that may be presented by the user interaction module 182. … For example, the user may hold an active mode button presented on the touchscreen display 164 and lift the smartphone in the air to direct the drone to rise into the air from a resting position. In embodiments, the user may direct the drone(s) to follow the most recently trained and/or stored flight path, or may select a different flight path such as by selecting an identifier associated with an earlier trained flight path. … In embodiments, the flight command may be received at the microphone 126 or input 128. – See at least paragraphs [0019], [0031]-[0033], and [0038] and Fig. 1), the unmanned aerial vehicle including:  	an aerial vehicle body (Referring now to FIG. 1, a drone environment 100, including a drone system 102 having drone control technology of the present disclosure, in accordance with various embodiments, is illustrated. … The drone system 102 may be included in a flying drone such as a quadcopter or may be included in a different type of remote controlled or autonomous vehicle such as a submarine or hovercraft, for example. … The motors 132 may be used to drive propellers or other propulsion devices, in embodiments. – See at least paragraphs [0018] and [0020] and Figs. 1-3);  	a lift mechanism coupled to aerial vehicle body (Referring now to FIG. 1, a drone environment 100, including a drone system 102 having drone control technology of the present disclosure, in accordance with various embodiments, is illustrated. … The drone system 102 may be included in a flying drone such as a quadcopter or may be included in a different type of remote controlled or autonomous vehicle such as a submarine or hovercraft, for example. … The motors 132 may be used to drive propellers or other propulsion devices, in embodiments. – See at least paragraphs [0018] and [0020] and Figs. 1-3);  	vehicle orientation sensors for sensing an orientation of the aerial vehicle body (As shown, the drone system 102 may include a number of components 110-152, including a drone controlling device 110; various sensors that may include an accelerometer 112, a gyroscope 114, … In embodiments, the other sensors 122 may include an inertial sensor or inertial measurement unit alternatively or in addition to the accelerometer 112 and the gyroscope 114. … Example 1 may include an electronic drone controlling device comprising: one or more processors; a memory coupled with the one or more processors; a translation module operated by the one or more processors to: receive sensor data from one or more sensor devices that depict a user gesture in three dimensional space; determine a flight path based at least in part on the sensor data; and store the flight path in the memory for use to control operation of a drone. Example 2 may include the subject matter of Example 1, wherein the one or more sensor devices include at least one of a position sensor, an accelerometer, a gyroscope, a magnetometer, an ultrasonic sensor, an inertial sensor, or an optical sensor. – See at least paragraphs [0019], and [0054-0055]);  	and a processing system operatively coupled to the lift mechanism (The transceiver 130 may include a transmitter 150 and a receiver 152 in various embodiments. The motors 132 may be used to drive propellers or other propulsion devices, in embodiments. The storage 148 may include navigation and rules data for drone behavior in various conditions and voice command to action mapping. – See at least paragraph [0020]), the processing system programmed to execute a program including the algorithm steps of (As used herein, the term “logic” and “module” may refer to, be part of, or include an Application Specific Integrated Circuit (ASIC), an electronic circuit, a processor (shared, dedicated, or group) and/or memory (shared, dedicated, or group) that execute one or more software or firmware programs, a combinational logic circuit, and/or other suitable components that provide the described functionality. The term “module” may refer to software, firmware and/or circuitry that is/are configured to perform or cause the performance of one or more operations consistent with the present disclosure. Software may be embodied as a software package, code, instructions, instruction sets and/or data recorded on non-transitory computer readable storage mediums. Firmware may be embodied as code, instructions or instruction sets and/or data that are hard-coded (e.g., nonvolatile) in memory devices. – See at least paragraph [0017]): 	receiving the flight command signal from the remote controller device (At a block 520, user commands may be received as the user interacts with the drone application on the smartphone while the drone(s) fly following a last user command that may be a voice, motion, or user interface (UI) command, in various embodiments. – See at least paragraph [0032]);  	receiving the current position and/or orientation of the remote controller device from the remote controller device and responsively determining a desired orientation of In embodiments, a user may start flight of the selected drone(s) by activating a flight mode using input 128, or by selecting a flight mode option that may be presented by the user interaction module 182. In embodiments, if the drone(s) are to fly autonomously initially, they may follow the most recently stored flight path, or may follow a flight path selected using an identifier associated with the flight path. … In embodiments, if the user starts the drone(s) flight with the smartphone, the user may start the flight of the drone using a voice command, active motion of the smartphone, or through user interface interaction on the touchscreen display 164. For example, the user may hold an active mode button presented on the touchscreen display 164 and lift the smartphone in the air to direct the drone to rise into the air from a resting position. … At a block 520, user commands may be received as the user interacts with the drone application on the smartphone while the drone(s) fly following a last user command that may be a voice, motion, or user interface (UI) command, in various embodiments. At a decision block 522, it may be determined whether the user is holding a button that puts the smartphone in active mode. … In embodiments, the user interaction module 182 may allow the user to selectively control between the standard and force to scale modes. In embodiments, the drone direction and altitude may correspond to the direction and altitude of a user's smartphone (e.g., the drone may mimic the three dimensional movements of the user's smartphone). – See at least paragraphs [0031 – 0033] and Figs. 1-3 and 5);  	operate the lift mechanism to execute a flight operation based on the desired orientation of the unmanned aerial vehicle and the current position of the remote The transceiver 130 may include a transmitter 150 and a receiver 152 in various embodiments. The motors 132 may be used to drive propellers or other propulsion devices, in embodiments. The storage 148 may include navigation and rules data for drone behavior in various conditions and voice command to action mapping. The storage 148 may also include connectivity data, message storage, and sensor navigation data that may be associated with flight paths for drone navigation including motion, direction, force, and altitude. … In embodiments, a user may start flight of the selected drone(s) by activating a flight mode using input 128, or by selecting a flight mode option that may be presented by the user interaction module 182. In embodiments, if the drone(s) are to fly autonomously initially, they may follow the most recently stored flight path, or may follow a flight path selected using an identifier associated with the flight path. … In embodiments, if the user starts the drone(s) flight with the smartphone, the user may start the flight of the drone using a voice command, active motion of the smartphone, or through user interface interaction on the touchscreen display 164. For example, the user may hold an active mode button presented on the touchscreen display 164 and lift the smartphone in the air to direct the drone to rise into the air from a resting position. … At a block 520, user commands may be received as the user interacts with the drone application on the smartphone while the drone(s) fly following a last user command that may be a voice, motion, or user interface (UI) command, in various embodiments. At a decision block 522, it may be determined whether the user is holding a button that puts the smartphone in active mode. … In embodiments, the user interaction module 182 may allow the user to selectively control between the standard and force to scale modes. In embodiments, the drone direction and altitude may correspond to the direction and altitude of a user's smartphone (e.g., the drone may mimic the three dimensional movements of the user's smartphone). – See at least paragraphs [0020] and [0031 – 0033] and Figs. 1-3 and 5). 	Regarding claim 2, Ekandem discloses the processing system of the unmanned aerial vehicle, in response to receiving the flight command signal from the application processor of the remote controller device controlling the lift mechanism to adjust an orientation of the aerial body as a function of the desired orientation of the current controller orientation data received from the remote controller device (In embodiments, a user may start flight of the selected drone(s) by activating a flight mode using input 128, or by selecting a flight mode option that may be presented by the user interaction module 182. In embodiments, if the drone(s) are to fly autonomously initially, they may follow the most recently stored flight path, or may follow a flight path selected using an identifier associated with the flight path. … In embodiments, if the user starts the drone(s) flight with the smartphone, the user may start the flight of the drone using a voice command, active motion of the smartphone, or through user interface interaction on the touchscreen display 164. For example, the user may hold an active mode button presented on the touchscreen display 164 and lift the smartphone in the air to direct the drone to rise into the air from a resting position. … At a block 520, user commands may be received as the user interacts with the drone application on the smartphone while the drone(s) fly following a last user command that may be a voice, motion, or user interface (UI) command, in various embodiments. At a decision block 522, it may be determined whether the user is holding a button that puts the smartphone in active mode. … In embodiments, the user interaction module 182 may allow the user to selectively control between the standard and force to scale modes. In embodiments, the drone direction and altitude may correspond to the direction and altitude of a user's smartphone (e.g., the drone may mimic the three dimensional movements of the user's smartphone). – See at least paragraphs [0031 – 0033] and Figs. 1-3 and 5). 	Regarding claim 3, Ekandem discloses the processing system of the unmanned aerial vehicle controlling the lift mechanism to rotate the unmanned aerial device such that the aerial device is facing in a direction towards the remote controller (The transceiver 130 may include a transmitter 150 and a receiver 152 in various embodiments. The motors 132 may be used to drive propellers or other propulsion devices, in embodiments. The storage 148 may include navigation and rules data for drone behavior in various conditions and voice command to action mapping. The storage 148 may also include connectivity data, message storage, and sensor navigation data that may be associated with flight paths for drone navigation including motion, direction, force, and altitude. … In embodiments, a user may start flight of the selected drone(s) by activating a flight mode using input 128, or by selecting a flight mode option that may be presented by the user interaction module 182. In embodiments, if the drone(s) are to fly autonomously initially, they may follow the most recently stored flight path, or may follow a flight path selected using an identifier associated with the flight path. … In embodiments, if the user starts the drone(s) flight with the smartphone, the user may start the flight of the drone using a voice command, active motion of the smartphone, or through user interface interaction on the touchscreen display 164. For example, the user may hold an active mode button presented on the touchscreen display 164 and lift the smartphone in the air to direct the drone to rise into the air from a resting position. … At a block 520, user commands may be received as the user interacts with the drone application on the smartphone while the drone(s) fly following a last user command that may be a voice, motion, or user interface (UI) command, in various embodiments. At a decision block 522, it may be determined whether the user is holding a button that puts the smartphone in active mode. … In embodiments, the user interaction module 182 may allow the user to selectively control between the standard and force to scale modes. In embodiments, the drone direction and altitude may correspond to the direction and altitude of a user's smartphone (e.g., the drone may mimic the three dimensional movements of the user's smartphone). – See at least paragraphs [0020] and [0031 – 0032] and Figs. 1-3 and 5).
Regarding claim 5, Ekandem discloses the user first orientating the remote controller device towards the unmanned aerial vehicle and actuates the input device, and wherein the desired orientation of the unmanned aerial vehicle is opposite the determined operation of the remote controller device (As shown, the drone system 102 may include a number of components 110-152, including a drone controlling device 110; various sensors that may include an accelerometer 112, a gyroscope 114, … In embodiments, the other sensors 122 may include an inertial sensor or inertial measurement unit alternatively or in addition to the accelerometer 112 and the gyroscope 114. … The transceiver 130 may include a transmitter 150 and a receiver 152 in various embodiments. The motors 132 may be used to drive propellers or other propulsion devices, in embodiments. The storage 148 may include navigation and rules data for drone behavior in various conditions and voice command to action mapping. The storage 148 may also include connectivity data, message storage, and sensor navigation data that may be associated with flight paths for drone navigation including motion, direction, force, and altitude. … In embodiments, a user may start flight of the selected drone(s) by activating a flight mode using input 128, or by selecting a flight mode option that may be presented by the user interaction module 182. In embodiments, if the drone(s) are to fly autonomously initially, they may follow the most recently stored flight path, or may follow a flight path selected using an identifier associated with the flight path. … In embodiments, if the user starts the drone(s) flight with the smartphone, the user may start the flight of the drone using a voice command, active motion of the smartphone, or through user interface interaction on the touchscreen display 164. For example, the user may hold an active mode button presented on the touchscreen display 164 and lift the smartphone in the air to direct the drone to rise into the air from a resting position. … At a block 520, user commands may be received as the user interacts with the drone application on the smartphone while the drone(s) fly following a last user command that may be a voice, motion, or user interface (UI) command, in various embodiments. At a decision block 522, it may be determined whether the user is holding a button that puts the smartphone in active mode. … In embodiments, the user interaction module 182 may allow the user to selectively control between the standard and force to scale modes. In embodiments, the drone direction and altitude may correspond to the direction and altitude of a user's smartphone (e.g., the drone may mimic the three dimensional movements of the user's smartphone). – See at least paragraphs [0019], [0020], and [0031 – 0032] and Figs. 1-3 and 5). Regarding claim 6, Ekandem discloses the flight operation including operating the unmanned aerial vehicle in a flight path defined by the determined current orientation of the remote controller device (In embodiments, the flight path 310 may be a scaled and/or smoothed version of the training path 302. In some embodiments, a user may gesture multiple times with the mobile communications device 204 along a desired training path, and the flight path 310 may be based at least in part on an average or smoothed version of the multiple training path gestures. … The translation module 176 may be operated by the processor 170 to receive the sensor data, determine a flight path based at least in part on the sensor data, and store the flight path in the memory 172 or storage 186. If a drone is used for the preflight training, one or more of the accelerometer 112, the gyroscope 114, the magnetometer 116, the ultrasonic sensor 118, the optical sensor 120, other sensors 122, or the GPS 124 may generate sensor data during movement of the drone along the training path. The translation module 140 may be operated by the processor 134 to receive the sensor data, determine a flight path based at least in part on the sensor data, and store the flight path in the memory 136 or storage 148. In embodiments, determining the flight path may include smoothing sensor data corresponding to user gesture movements. … At a block 606, a flight path may be determined based at least in part on the received sensor data. At a block 608, the flight path may be stored. In embodiments, the flight path may be stored in the memory 136, storage 148, memory 172, storage 186, or node 196. In embodiments, the translation module 140 may be operated by the processor 134 or the translation module 176 may be operated by the processor 170 to determine and store the flight path. Following storage of the flight path at the block 608, the process 600 may proceed to a block 612 where the drone may be directed to fly based at least in part on the stored flight path. In embodiments, the navigation module 142 may be operated by the processor 134 or the navigation module 178 may be operated by the processor 170 to direct the drone to fly. If, at the decision block 602, it was determined a training mode has not been entered, the process 600 may proceed to a block 610 where a flight command may be received. In embodiments, the flight command may be received at the microphone 126 or input 128. In other embodiments, the flight command may be received at the microphone 166, through a motion of the mobile communications device 104, or using a user interface presented on the touchscreen display 164. In embodiments, the process 600 may then proceed to the block 612 where the drone may be directed to fly based at least in part on a current flight path. In embodiments, navigation module 142 or navigation module 178 may direct the drone to fly. – See at least paragraphs [0025], [0029], and [0038]).
	Regarding claim 7, Ekandem discloses the processing system of the unmanned aerial vehicle controlling the lift mechanism to fly the unmanned aerial vehicle along the flight path defined by the current orientation of the remote controller device while the input is being actuated (The transceiver 130 may include a transmitter 150 and a receiver 152 in various embodiments. The motors 132 may be used to drive propellers or other propulsion devices, in embodiments. The storage 148 may include navigation and rules data for drone behavior in various conditions and voice command to action mapping. The storage 148 may also include connectivity data, message storage, and sensor navigation data that may be associated with flight paths for drone navigation including motion, direction, force, and altitude. … In embodiments, a user may start flight of the selected drone(s) by activating a flight mode using input 128, or by selecting a flight mode option that may be presented by the user interaction module 182. In embodiments, if the drone(s) are to fly autonomously initially, they may follow the most recently stored flight path, or may follow a flight path selected using an identifier associated with the flight path. The drone(s) may first fly in a default pattern before starting the stored flightpath, such as by flying upward 20 feet before beginning the flight path, for example, in some embodiments. In embodiments, if the user starts the drone(s) flight with the smartphone, the user may start the flight of the drone using a voice command, active motion of the smartphone, or through user interface interaction on the touchscreen display 164. For example, the user may hold an active mode button presented on the touchscreen display 164 and lift the smartphone in the air to direct the drone to rise into the air from a resting position. In embodiments, the user may direct the drone(s) to follow the most recently trained and/or stored flight path, or may select a different flight path such as by selecting an identifier associated with an earlier trained flight path. In some embodiments, a flight path may be stored on the node 196 and retrieved over the network 106. In embodiments, the various indications for starting drone flight may be received by the user interaction module 182, or alternatively by a module operating on the drone system 102.  – See at least paragraphs [0020], [0031]).
	Regarding claim 8, Ekandem discloses the processing system of the unmanned aerial vehicle controlling the lift mechanism to fly the unmanned aerial vehicle along the flight path for a predetermined time (The motors 132 may be used to drive propellers or other propulsion devices, in embodiments. The storage 148 may include navigation and rules data for drone behavior in various conditions and voice command to action mapping. The storage 148 may also include connectivity data, message storage, and sensor navigation data that may be associated with flight paths for drone navigation including motion, direction, force, and altitude. – See at least paragraphs [0020]).
	Regarding claim 9, Ekandem discloses the flight operation including a predetermined flight trajectory based on the determined current position of the remote controller device (The translation module 176 may be operated by the processor 170 to receive the sensor data, determine a flight path based at least in part on the sensor data, and store the flight path in the memory 172 or storage 186. If a drone is used for the preflight training, one or more of the accelerometer 112, the gyroscope 114, the magnetometer 116, the ultrasonic sensor 118, the optical sensor 120, other sensors 122, or the GPS 124 may generate sensor data during movement of the drone along the training path. The translation module 140 may be operated by the processor 134 to receive the sensor data, determine a flight path based at least in part on the sensor data, and store the flight path in the memory 136 or storage 148. In embodiments, determining the flight path may include smoothing sensor data corresponding to user gesture movements. – See at least paragraphs [0029]).
	Regarding claim 10, Ekandem discloses the predetermined flight trajectory including one or more of the following:
 	(a) a circular trajectory in which the unmanned aerial vehicle travels along a circled centered on the remote controller device; 
	(b) a spiral trajectory in which the unmanned aerial vehicle travels along a spiral centered on the remote controller device; 

	and, (d) a user defined trajectory (In embodiments, a user may start flight of the selected drone(s) by activating a flight mode using input 128, or by selecting a flight mode option that may be presented by the user interaction module 182. In embodiments, if the drone(s) are to fly autonomously initially, they may follow the most recently stored flight path, or may follow a flight path selected using an identifier associated with the flight path. The drone(s) may first fly in a default pattern before starting the stored flightpath, such as by flying upward 20 feet before beginning the flight path, for example, in some embodiments. In embodiments, if the user starts the drone(s) flight with the smartphone, the user may start the flight of the drone using a voice command, active motion of the smartphone, or through user interface interaction on the touchscreen display 164. For example, the user may hold an active mode button presented on the touchscreen display 164 and lift the smartphone in the air to direct the drone to rise into the air from a resting position. In embodiments, the user may direct the drone(s) to follow the most recently trained and/or stored flight path, or may select a different flight path such as by selecting an identifier associated with an earlier trained flight path. In some embodiments, a flight path may be stored on the node 196 and retrieved over the network 106. In embodiments, the various indications for starting drone flight may be received by the user interaction module 182, or alternatively by a module operating on the drone system 102. – See at least paragraphs [0031]).
Regarding claims 12-14 and 16-21, please see the rejection above with respect to claims 1-3 and 5-10, respectively, which are commensurate in scope to claims 12-14 and 16-21, with claims 1-3 and 5-10 being drawn to an aerial system and claims 12-14 and 16-21 being drawn to a corresponding method for operating an aerial system.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ekandem et. al (U.S. 20160364004 A1), in view of Wang et. al (U.S. 20180173220 A1). 	Regarding claim 4, Ekandem does not disclose the unmanned aerial vehicle further including an optical sensor coupled to the aerial vehicle body by an actuation mechanism coupled to the processing system, the processing system of the unmanned aerial vehicle being further configured to rotate the optical sensor about one or more axes associated with the aerial vehicle body to orientate the optical sensor towards the remote controller device in response to the processing system receiving the flight command signal. 	However, Wang teaches the unmanned aerial vehicle further including an optical In a second embodiment of the first variation (specific examples shown in FIGS. 9-10), the aerial system 12 includes a gimbal system (e.g., single-axis gimbal system) rotatably mounting the optical sensor 36 to the body 20. For example, the optical sensor 36 (e.g., camera) can be rotatable about a gimbal axis, wherein the gimbal axis is substantially (e.g., within 1°, within 5°, within 10°, etc.) perpendicular the yaw axis and/or roll axis, and/or substantially (e.g., within 1°, within 5°, within 10°, etc.) parallel the optical sensor active surface (e.g., camera sensor). The optical system angular position and/or gimbal position can be determined based on: user inputs, desired scene changes, the aerial system pitch angle (e.g., wherein the optical system angular position can be dynamically changed to counteract changes in the sampled scene due to aerial system pitch), or otherwise determined. In one example, a user input to rotate the field of view upward (e.g., move the camera FOV upward; move the video perspective to upward; change the vertical perspective upwards but not the horizontal perspective; etc.) is mapped to control instructions to control instructions to pitch the optical sensor upward about the gimbal axis, and/or a user input to rotate the field of view downward (e.g., move the camera FOV downward; move the video perspective downward; change the vertical perspective downwards but not the horizontal perspective; etc.) is mapped to control instructions to pitch the optical sensor downward about the gimbal axis. – See at least paragraph [0095] and Figs. 9-10). 	It would be obvious to one skilled in the art before the effective filing date to incorporate the multi-axis camera gimble of Wang into the aerial drone of Ekandem, as both systems are directed to the remote control of an unmanned aerial vehicle and one of ordinary skill in the art would have recognized the established utility of having a controllable multi-axis camera gimbal and would have predictably applied it to improve the system of Ekandem. 	Regarding claim 11, Ekandem does not disclose the unmanned aerial vehicle further including an optical sensor coupled to the aerial vehicle body by an actuation mechanism coupled to the processing system, the processing system of the unmanned aerial vehicle being further configured to rotate the optical sensor about one or more axes associated with the aerial vehicle body to orientate the optical sensor towards the remote controller device during the predetermined flight trajectory.  	However, Wang teaches the unmanned aerial vehicle further including an optical sensor coupled to the aerial vehicle body by an actuation mechanism coupled to the processing system, the processing system of the unmanned aerial vehicle being further configured to rotate the optical sensor about one or more axes associated with the aerial vehicle body to orientate the optical sensor towards the remote controller device during the predetermined flight trajectory (In a second embodiment of the first variation (specific examples shown in FIGS. 9-10), the aerial system 12 includes a gimbal system (e.g., single-axis gimbal system) rotatably mounting the optical sensor 36 to the body 20. For example, the optical sensor 36 (e.g., camera) can be rotatable about a gimbal axis, wherein the gimbal axis is substantially (e.g., within 1°, within 5°, within 10°, etc.) perpendicular the yaw axis and/or roll axis, and/or substantially (e.g., within 1°, within 5°, within 10°, etc.) parallel the optical sensor active surface (e.g., camera sensor). The optical system angular position and/or gimbal position can be determined based on: user inputs, desired scene changes, the aerial system pitch angle (e.g., wherein the optical system angular position can be dynamically changed to counteract changes in the sampled scene due to aerial system pitch), or otherwise determined. In one example, a user input to rotate the field of view upward (e.g., move the camera FOV upward; move the video perspective to upward; change the vertical perspective upwards but not the horizontal perspective; etc.) is mapped to control instructions to control instructions to pitch the optical sensor upward about the gimbal axis, and/or a user input to rotate the field of view downward (e.g., move the camera FOV downward; move the video perspective downward; change the vertical perspective downwards but not the horizontal perspective; etc.) is mapped to control instructions to pitch the optical sensor downward about the gimbal axis. – See at least paragraph [0095] and Figs. 9-10). 	It would be obvious to one skilled in the art before the effective filing date to incorporate the multi-axis camera gimble of Wang into the aerial drone of Ekandem, as both systems are directed to the remote control of an unmanned aerial vehicle and one of ordinary skill in the art would have recognized the established utility of having a controllable multi-axis camera gimbal and would have predictably applied it to improve the system of Ekandem. 
 	Regarding claims 15 and 22, please see the rejection above with respect to claims 4 and 11, respectively, which are commensurate in scope to claims 15 and 22, with claims 4 and 11 being drawn to an aerial system and claims 15 and 22 being drawn to a corresponding method for operating an aerial system.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C BEAN whose telephone number is (571)272-5255. The examiner can normally be reached 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666